DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
Regarding claim 15, Applicant argues that “As defined in claim 15, currently on file, an antenna includes a leaky wave structure (e.g. a single radiating structure) with two opposing ends, and a feeding system. In a transmit configuration, the feeding system feeds a first signal to a first end (of the two opposing ends) and feeds a second signal to a second end (of the two opposing ends). In contrast, Sasaki discloses a leaky-wave antenna comprising two or more antenna sets, each antenna set including two separate antenna units on each substrate (e.g. A1&A2 or A3&A4), which are separated with the through holes (e.g. through holes 7, 8), as illustrated in FIG. 5. Each antenna set (e.g. two antenna units in the same antenna set) has one feeding end (two feeding points on the same end), and each antenna unit is excited with the phase shift separately from the other antenna unit(s). The superposition of the radiated waves from two antenna units provides the total beam. Superimposing beams from multiple antennas is a well known technique in the art and such systems of multiple antennas are typically known as antenna arrays, not antennas.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a single “antenna”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Applicant argues that “as an illustrative point, that is not intending to limit the claims but simply to discuss certain differences between Applicant's invention and the technology of Sasaki, Applicant respectfully submits that the unit cell in the leaky wave structure of the instant application does not necessarily include any through-hole or ground plane raising unit. Instead, through-holes (or plated slots) may be used in the feeding system to form and direct the wave toward the leaky unit cells. In fact, any through-hole or ground plane raising unit in the radiation region or in the unit cells might actually spoil and deteriorate the operation of the leaky-wave unit cells. Therefore, in certain embodiments of the instant application, the through-holes are provided for the feeding network and limiting the waves inside the substrate thereby preventing (potential) leakage at the substrate cutting corners. Moreover, the leaky-wave structure of certain embodiments can be excited to demonstrate the same performance with the feeding system without any through holes (e.g. microstrip line feeding). 
On the other hand, in Sasaki, the through hole or ground plate raising unit is part of the unit cell and the unit cell is included in the antenna unit, for example as illustrated in paragraph [0091] of Sasaki ("FIG. 2 shows an example of the unit cell (UC) 1 constituting the leaky-wave antenna according to an embodiment of the present invention. ... the unit cell (UC) 1 includes ground units 5, 6 arranged on a top surface of the dielectric substrate 2; a ground surface 9 arranged on a bottom surface of the dielectric substrate 2; and through holes or ground plate raising units 7 8 that electrically connect the ground units 5, 6 and the ground surface 9"). The through-holes are required for the unit cells in order to provide parallel inductance for the CRLH transmission line.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “through holes” or “ground plates”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Further, Applicant argues that “Applicant respectfully notes that the Examiner considered that the side with P1 and the side with P4 of Sasaki correspond to the two opposing ends (i.e. the first end and the second end) of the leaky wave structure defined in claim 15 of the instant application, respectively. However, as illustrated in FIG. 1 of Sasaki, the 'side with P1' and 'the side with P4' are located at the same end of the antenna unit. This suggests teaching of Sasaki is opposite to the feature of "a leaky wave structure having a first end and a second end opposite the first end" explicitly defined in claim 15, currently on file. Applicant respectfully reproduces FIG. 1 below for the Examiner's ease of reference. 
In light of the above, the leaky wave structure defined in claim 15, currently on file, is clearly distinguished from the leaky wave structure disclosed in Sasaki, and therefore Applicant asserts Sasaki does not teach, suggest or even hint at "a leaky wave structure having a first end and a second end opposite the first end" as is explicitly defined in claim 15, currently on file.”
The Examiner cannot concur with the Applicant, as the limitation in question, “a leaky wave structure having a first end and a second end opposite the first end,” is taught by Sasaki. The limitation “a first end” is interpreted to be anywhere this structure ceases to be. On a rectangular structure as shown by Sasaki, there are multiple “ends”. Each of the four sides has an “end”, making eight locations where an “end” might be. The claim does not limit the “structure” to be rectangular, or any shape in particular, so a broad interpretation of the language is appropriate. The Figure in Sasaki is not drawn to scale, so it is unknown what the proportionality of the width is to the length. Applicant’s position appears to be, because the length appears to be much longer than the width, the structure shown by Sasaki can only have two “ends”, one where P1-P4 lie and the opposite end. This is not a reasonable description of the structure of Sasaki. Further the language of the claim does not limit the structure to a “long, narrow rectangular structure with only two opposing ends”, but a much broader “first and second 
Lastly, Applicant argues that “Sasaki does not teach, suggest or even hint at "a feeding system comprising a first part and a second part" as is explicitly defined in claim 15, currently on file. 
As stated above, Sasaki clearly teaches that the through hole or ground plate raising unit (7, 8) is part of the unit cell (1) and the unit cell is included in the antenna unit (A1-A4). However, nothing in Sasaki teaches, suggests or even hints that the through hole or ground plate raising unit (7, 8) is part of the feed points P1-P4, or the unit cell (1) is part of the feed points P1-P4. Instead, Sasaki merely teaches, for example in paragraph [0098], that the antenna element includes multiple unit cells in the longitudinal direction of each antenna unit, and also includes the feed points P1 to P4 arranged on the bottom side. Applicant respectfully reproduces paragraph [0098] of Sasaki for the Examiner's ease of reference. 
While the Examiner alleged that the first and second parts correspond to the through hole or ground plate raising unit (7, 8) near the antenna units Al and A4 correspond to the first and second parts defined in claim 15 of the instant application, respectively, Applicant asserts that nothing in Sasaki, including FIG. 5, teaches or suggests that the through hole or ground plate raising unit (7, 8) near the antenna units Al and A4 are part of the feed points P1-P4. Applicant respectfully reproduces FIG. 5 of Sasaki for the Examiner's ease of reference.
Applicant asserts nothing in paragraph [0098] of Sasaki teaches, suggests or even hints that the through hole or ground plate raising unit 7, 8 near the antenna unit Al or A4 is configured to direct a signal towards or from the side with the feeding point P1 or P4. As shown above, paragraph [0098] of Sasaki only teaches that "feed points P1 to P4 [is] arranged on the bottom side ... [and] [t]he antenna unit Al is excited when power is fed to the feed point P1 of the antenna element". 

The Examiner cannot concur with the Applicant, as the limitation in question, “a feeding system comprising a first part and a second part”, is very broad. The parts 7, 8 clearly aid in the “direction” of signal to or from the ends of the structure of Sasaki, as multiple instances of the unit cell shown in Fig. 2 make up the structure shown in Fig. 1. Any conductive structure in a radiative body aids in “directing” signal. The “feeding system” in Sasaki merely begins at P1-P4, the entire structure contributes to “directing” the signal. 
Therefore, the rejection of claim 15 stands.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki et al. (U.S. Patent Application No. 20190273324), hereinafter known as Sasaki.
Regarding claim 15, Sasaki discloses (Figs. 1 and 5) a leaky wave structure having a first end (side with P1) and a second end (side with P4) opposite the first end (See Fig. 1); a feeding system (beginning at P1-P4) comprising a first part (7,8 near A1, see Fig. 5) and a second part (7,8 near A4 ,see Fig. 5), the first part configured to direct a first signal to or from the first end of the leaky wave structure ([0098]); and the second part configured to direct a second signal to or from the second end of the leaky wave structure ([0098]), the second signal being an anti-phase version of the first signal ([0105], see Fig. 5).
Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896